DARA BIOSCIENCES, INC. 8601 Six Forks Road, Suite 160 Raleigh, NC 27615 May 28, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Mr. Austin Stephenson, Esq. Re:DARA Biosciences, Inc. Registration Statement on Form S-1 File No. 333-193054 Ladies and Gentlemen: In connection with the above-captioned Registration Statement (the “Registration Statement”), and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), DARA BioSciences, Inc. (the “Company”) hereby requests that the above-mentioned Registration Statement be declared effective by the Securities and Exchange Commission (the “Commission”) at 5:00 p.m., Eastern Time, on Thursday, May 29, 2014 or as soon thereafter as practicable. In connection with the acceleration of the Registration Statement, the Company hereby acknowledges that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call Lloyd Jeglikowski of Lowenstein Sandler LLP at (973) 597-6320 to confirm the effectiveness of the Registration Statement or with any questions. Very truly yours, DARA BIOSCIENCES, INC. By:/s/ David J. Drutz, M.D. Name:David J. Drutz, M.D. Title:Chief Executive Officer and Chief Medical Officer cc: John D. Hogoboom, Esq. and Lloyd Jeglikowski, Esq., Lowenstein Sandler LLP
